BLUE, Chief Judge.
Charles Frank Williams appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion alleging ineffective assistance of counsel. Although laches, the trial court’s stated reason for denial, is improper without an evidentiary hearing, see Omasta v. State, 805 So.2d 846 (Fla. 2d DCA 2001), we have examined the record and have determined that all of Mr. Williams’ claims are untimely. See Wood v. State, 750 So.2d 592 (Fla.1999); Major v. State, 814 So.2d 424 (Fla.2002).
Affirmed.
ALTENBERND and CASANUEVA, JJ., concur.